EXHIBIT 10.13 Mortlock Ventures Inc. US CONVERTIBLE NOTES Due December 31, 2008 CONVERTIBLE NOTE PURCHASE AGREEMENT DATED FEBRUARY 12, 2008 NEITHER THE NOTE DESCRIBED HEREIN NOR THE SHARES OF COMMON STOCK THAT MAY BE ISSUED UPON CONVERSION THEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), OR THE SECURITIES LAWS OF ANY JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, HYPOTHECATED, GIVEN, BEQUEATHED, TRANSFERRED, ASSIGNED PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF (“TRANSFERRED”) EXCEPT PURSUANT TO (I) A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES THAT IS EFFECTIVE UNDER THE ACT AND APPLICABLE STATE SECURITIES LAW, OR (II) ANY EXEMPTION FROM REGISTRATION UNDER THE ACT, AND APPLICABLE STATE SECURITIES LAW, RELATING TO THE DISPOSITION OF SUCH SECURITIES, PROVIDED THAT AN OPINION OF COUNSEL IS FURNISHED TO THE COMPANY, TO THE EXTENT REASONABLY REQUESTED BY THE COMPANY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND/OR APPLICABLE STATE SECURITIES LAW IS AVAILABLE. IN ADDITION, THE NOTE MAY NOT BE TRANSFERRED UNLESS SUCH TRANSFER COMPLIES WITH THE PROVISIONS OF THE NOTE.NO TRANSFER OF THE NOTE WILL BE MADE ON THE BOOKS OF THE COMPANY UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF THE NOTE.THE NOTE IS ALSO SUBJECT TO OTHER RIGHTS AND OBLIGATIONS AS SET FORTH IN THE NOTE. MORTLOCK VENTURES INC. Convertible Promissory Notes due December 31, 2008 February 12, 2008 TO: Ladies and Gentlemen: Mortlock Ventures, Inc., a corporation organized under the laws of the State of Nevada (the “Company”), agrees with you (the “Purchaser”)as follows: SECTION1. AUTHORIZATION OF NOTE. The Company has authorized the offering and sale (the “Offering”) of Convertible Notes in the aggregate principal amount of up to $15 million, with such terms as set forth below. Upon (a) your completion and execution of this Convertible Note Purchase Agreement (this “Agreement”),(b) satisfaction of your obligations provided in Sections 3 and 4 hereof, and (c) the Company’s acceptance and execution of this Agreement, the Company shall issue to you a Convertible Note in the principal amount set forth on Schedule A - INFORMATION RELATING TO PURCHASER, attached hereto, accruing interest at the rate of ten percent (10%) per annum, convertible in accordance with the terms and conditions set forth in Section 9 hereof (the “Note”, such term to include any such notes issued in substitution therefore pursuant to Section14.3 of this Agreement) and due December 31, 2008 (the “Maturity Date”). The Note shall be substantially in the form set out in ExhibitA, with such changes thereto, if any, as may be approved by you and the Company. Certain capitalized terms used in this Agreement are defined below in Section 22; references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached to this Agreement. Page 1 of 29 SECTION2. SALE AND PURCHASE OF NOTE. Subject to the terms and conditions of this Agreement, the Company will issue and sell to you and you will purchase from the Company, at the Closing provided for in Section3, the Note at the purchase price of 100% of the principal amount of the Note (the “Purchase Price”). SECTION3. CLOSING. The Purchaser agrees that the following will be delivered to the Company on the Closing Date (as such term is defined below in this Section 3) at the offices of Lawler & Associates, a professional law corporation (the “Closing”): (a) One completed and duly signed copy of this Agreement and all applicable Schedules and Certificates attached hereto; (b) A wire transfer in immediately available funds in the principal amount of the Note purchased by the Purchaser to the following client trust account held by Lawler & Associates (or to such other account as the Company may direct): LAWLER & ASSOCIATES, a professional law corporation, IOLTA Wells Fargo Bank 27630 Ynez Road Temecula, California 92591 Account Number: Bank Routing Number: 121000248 Swift Number: WFBIUS6S and (c) All other documentation as may be required by applicable securities legislation. The Closing shall be effected, subject to the satisfaction of all of the conditions of purchase set forth in this Agreement, on February 18, 2008, or on such other dateand at such other time as may be set by the Company (the “Closing Date”). Page 2 of 29 At Closing, the Company will deliver the Note in the name of the Purchaser or its nominee as specified in Schedule A - INFORMATION RELATING TO PURCHASER. SECTION4. CONDITIONS TO CLOSING. Section4.1.Conditions to Purchaser's Obligation to Purchase Notes. Your obligation to purchase and pay for the Notes to be sold to you at the Closing is subject to the fulfillment to your reasonable satisfaction, prior to or at the Closing, of the following conditions, one or more of which may be waived in accordance with the provisions of Section 17: Section4.1.1.Representations and Warranties. Each of the representations and warranties contained in Section 5 of this Agreement that are not qualified by materiality shall be true and correct in all Material respects as of the Closing Date and each of the representations and warranties contained in Section 5 of this Agreement that are qualified by materiality shall be true and correct as of the Closing Date, with the same force and effect as if made as of the Closing Date (other than such representations and warranties as are made as of another date, which shall have been true and correct as of such other date and such representations and warranties not qualified by materiality shall be true and correct in all Material respects as of such other date and except as permitted by this Agreement to change between the date of this Agreement and the Closing Date). Section4.1.2.Performance; No Default. The Company shall have performed and complied in all Material respects with all agreements and conditions contained in this Agreement required to be performed or complied with by it prior to or at the Closing; and after giving effect to the issue and sale of the Note, no Default or Event of Default shall have occurred and be continuing. The Company shall not have entered into any transaction since its date of incorporation that would have been prohibited by Section 11 hereof had such Section applied since such date. Without limiting your rights with respect to a breach of any representations, warranties or covenants herein, your purchase of the Note shall be deemed to constitute conclusive evidence of your agreement that all such agreements and conditions contained in this Agreement required to be performed or complied with by the Company prior to or at the Closing have been performed or waived to your satisfaction. Section4.1.3.Compliance Certificates. (a)Officer’s Certificate.The Company shall have delivered to you an Officer’s Certificate, dated the date of the Closing, certifying that the conditions specified in Sections4.1.1 and 4.1.2 have been fulfilled. (b)Secretary’s Certificate.The Company shall have delivered to you a certificate certifying as to the resolutions attached thereto and other corporate proceedings relating to the authorization, execution and delivery of the Note and this Agreement. Page 3 of 29 Section4.1.4.Opinion of Counsel. You shall have received an opinion in form and substance satisfactory to you, dated the date of the Closing from Lawler & Associates, PLC, corporate counsel to the Company, in such form and covering such matters incident to such transactions as you may reasonably request. Section4.1.5.Purchase Permitted by Applicable Law, etc.On the Closing Date, your purchase of the Note shall (i)be permitted by the applicable laws and regulations of each jurisdiction to which you are subject, (ii)not violate any applicable law or regulation (including, without limitation, Regulation U, T or X of the Board of Governors of the Federal Reserve System) and (iii)not subject you to any tax, penalty or liability under or pursuant to any applicable law or regulation, which law or regulation was not in effect on the date hereof.Your purchase of the Note at Closing shall be deemed conclusive evidence of your compliance with clauses (i) through (iii) above. Section4.1.6.Loan Documents.The Company will execute and deliver or cause to be executed and delivered to Purchaser each of the Loan Documents executed by the Company on the Closing Date. Section4.1.7.Proceedings and Documents.All corporate and other proceedings in connection with the transactions contemplated by the Loan Documents and all documents and instruments incident to such transactions shall be reasonably satisfactory to the special counsel for the Purchasers, and such special counsel shall have received all such counterpart originals or certified or other copies of such documents as they may reasonably request. Section 4.1.8Due Diligence Review.The Purchaser shall have received copies of and shall be satisfied with the due diligence documents and materials regarding the Company and the Note that the Purchaser requests. Section 4.2Conditions to Obligations of the Company. The Company's obligation to issue and sell the Note at Closing is subject to the fulfillment to the Company's reasonable satisfaction, prior to or at Closing, of the following conditions, one or more of which may be waived in writing by the Company: Section 4.2.1Representations and Warranties.
